Order entered February 12, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01476-CV

               IN THE INTEREST OF H.D.V., JR. AND B.V., CHILDREN

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-04711

                                          ORDER
       Before the Court is the February 9, 2015 motion of Elizabeth Neve Griffin, Official Court

Reporter for the 302nd Judicial District Court of Dallas County, Texas, seeking a ninety-day of

extension of time to file the reporter’s record. We GRANT the motion TO THE EXTENT that

the reporter’s record shall be filed THIRTY DAYS from the date of this order. See TEX. R. APP.

P. 35.3(c).


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE